DETAILED ACTION
Claim(s) 1-8 are presented for examination. 
Claims 1 and 5 are amended.
Claims 3, 4, 7 and 8 remain canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Specification
Applicant’s amendment to the title of the disclosure filed July 2nd, 2021 is descriptive and being considered. The objection is withdrawn.

Claim Objections
Applicant’s amendment of claims 1 and 5 to overcome an objection under minor informalities is being considered. The objection is withdrawn.

Response to Arguments
Applicant’s arguments, (see remarks pages 5-7 of 12) filed July 2nd, 2021 with respect to rejection of claims 1, 2, 5 and 6 under 35 U.S.C. § 112(b) have been fully considered and are persuasive. The rejection is withdrawn.

Applicant’s arguments, (see remarks pages 7-12 of 12) filed July 2nd, 2021 with respect to the rejection(s) of claims 1, 2, 5 and 6  under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Zhang et al. (US 2016/0234847 A1).

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Yi et al. (US 2016/0044639 A1) hereinafter “Yi” in view of Zhang et al. (US 2016/0234847 A1) hereinafter “Zhang” and in further view of Ericsson (3GPP TSG-RAN WG2 #97bis Tdoc R2-1702568) hereinafter “Ericsson”.

Regarding Claims 1 and 5,
	Yi discloses a terminal apparatus [see fig. 10, pg. 6, ¶91 lines 11-12, a mobile terminal (UE)] that supports Evolved Universal Terrestrial Radio Access [see fig. 1, pg. 1, ¶7 lines 1-6, within a Evolved Universal Terrestrial Radio Access Network (E-UTRAN), comprising: 
	reception circuitry configured to [see fig. 10, pg. 6, ¶98 lines 1-5, an antenna implemented to] 
	receive [see fig(s). 16 & 18: Step “S1803”, pg. 10, ¶181 lines 1-2, pg. 11, ¶209 lines 1-7, receive], from a base station apparatus [see fig(s). 16 & 18: Step “S1803”, pg. 10, ¶181 lines 1-2, pg. 11, ¶209 lines 1-7, from a E-UTRAN (i.e. eNodeB or base station)], a Radio Resource Control (RRC) connection reconfiguration message including a Data Radio Bearer (DRB) configuration [see fig(s). 16 & 18: Step “S1803”, pg. 5, ¶76 lines 1-11; pg. 10, ¶181 lines 1-2; pg. 11, ¶209 lines 1-7, an Radio Resource Control (RRC) reconfiguration message for data radio bearers (DRBs) to be offloaded to a Secondary Cell Group (SCG)], wherein the DRB configuration is a configuration for establishing a Master Cell Group (MCG) bearer [see pg. 5, ¶76 lines 1-11, while keeping scheduling radio bearers (SRBs) or other data radio bearers (DRBs) in a Master Cell Group (MCG)]; and 
	configuration circuitry configured to [see fig. 10, pg. 6, ¶98 lines 1-5, a demodulator or decoder implemented to] determine whether the DRB configuration includes [see fig. 18: Step “S1803”, pg. 5, ¶76 lines 1-11; pg. 10, ¶181 lines 1-2, pg. 11, ¶209 lines 1-7, identify if the RRC reconfiguration message for data radio bearers (DRBs) indicates], as the PDCP entity configuration [see fig. 18: Step “S1803”, pg. 10, ¶181 lines 1-2, pg. 11, ¶212 lines 1-2, the PDCP entity to be re-established], an Evolved Universal Terrestrial Radio Access (E-UTRA) [see fig(s). 16 & 18: Step “S1803”, pg. 10, ¶181 lines 1-2, pg. 11, ¶209 lines 1-7, an Evolved Universal Terrestrial Radio Access Network (E-UTRAN)] PDCP entity configuration [see fig. 16 & 18: Step “S1803”, pg. 12, ¶212 lines 1-2, PDCP entity to be re-established] or a New [see pg. 8, ¶139 lines 1-4; pg. 12, ¶212 lines 1-2, or a PDCP entity re-established based on a new radio (NR) resource configuration]; wherein 
	in a case that the DRB is not a part of a current configuration of the terminal apparatus [see fig. 18: Step “S1809”, ¶76 lines 1-11; ¶209 lines 1-7, pg. 12, ¶220 lines 1-4, if the PDCP entity is not re-established according to the RRC reconfiguration message for data radio bearers (DRBs) indicating one RLC entity] and the configuration circuitry [see fig. 10, pg. 6, ¶98 lines 1-5, and the demodulator or decoder] determines that the DRB configuration includes [see fig. 18: Step “S1803”, pg. 5, ¶76 lines 1-11; pg. 10, ¶181 lines 1-2, pg. 11, ¶209 lines 1-7, identifies if the RRC reconfiguration message for data radio bearers (DRBs) indicates] the E-UTRA [see fig(s). 16 & 18: Step “S1803”, pg. 10, ¶181 lines 1-2, pg. 11, ¶209 lines 1-7, the Evolved Universal Terrestrial Radio Access Network (E-UTRAN)] PDCP entity configuration [see fig. 16 & 18: Step “S1803”, pg. 12, ¶212 lines 1-2, PDCP entity to be re-established], the configuration circuitry is configured to [see fig. 10, pg. 6, ¶98 lines 1-5, the demodulator or decoder implemented to] establish a PDCP entity in accordance with the E-UTRA PDCP entity configuration [see fig. 18: Step “S1809”, pg. 12, ¶220 lines 1-4, keep the PDCP reordering function without resetting the reordering timer]; and 
	in a case that the DRB is not a part of the current configuration of the terminal apparatus [see fig. 18: Step “S1809”, ¶76 lines 1-11; ¶209 lines 1-7, pg. 12, ¶220 lines 1-4, if the PDCP entity is not re-established according to the RRC reconfiguration message for data radio bearers (DRBs) indicating one RLC entity] and the configuration circuitry [see fig. 10, pg. 6, ¶98 lines 1-5, and the demodulator or decoder] determines that the DRB configuration includes [see fig. 18: Step “S1803”, pg. 5, ¶76 lines 1-11; pg. 10, ¶181 lines 1-2, pg. 11, ¶209 lines 1-7, identifies if the RRC reconfiguration message for data radio bearers (DRBs) indicates] the NR PDCP entity configuration [see pg. 8, ¶139 lines 1-4; pg. 12, ¶212 lines 1-2, the PDCP entity re-established based on the new radio (NR) resource configuration], the configuration circuitry is configured to [see fig. 10, pg. 6, ¶98 lines 1-5, the demodulator or decoder is implemented to] establish the PDCP entity in accordance with the NR PDCP entity configuration [see fig. 18: Step “S1807”, pg. 12, ¶219 lines 1-3, apply a new security key and reset header compression context, when the PDCP reordering function is disabled].
	Yi does not explicitly teach the DRB configuration includes “a DRB identity and a Packet Data Convergence Protocol Layer (PDCP) entity configuration associated with the DRB identity”.
	However Zhang discloses the DRB configuration includes a DRB identity and a Packet Data Convergence Protocol Layer (PDCP) entity configuration associated with the DRB identity [see fig. 7, pg. 6, ¶54 lines 1-14; ¶55 lines 1-8, the RRC message includes an uplink eNB indicator which further includes an information element such as the RRC IE DRB-ToAddMod “700”; the RRC IE DRB-ToAddMod “700” include, the EPS bearer identity “705”, the DRB identity “710”, the PDCP Config IE “715”, etc.].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the DRB configuration includes “a DRB identity and a Packet Data Convergence Protocol Layer (PDCP) entity configuration associated with the DRB identity” as taught by Zhang in the system of Yi to overcome the challenge of supporting a CA arrangement that includes operation with a bearer according to a split bearer configuration with an MeNB and an SeNB [see Zhang pg. 5, ¶43 lines 1-4].
	Although the combined system of Yi and Zhang discloses a terminal apparatus that supports Evolved Universal Terrestrial Radio Access as set forth above, Neither Yi nor Zhang explicitly teach “Evolved Universal Terrestrial Radio Access New Radio Dual Connectivity” or “(EN-DC)”.
	However Ericsson discloses Evolved Universal Terrestrial Radio Access New Radio Dual Connectivity or (EN-DC) [see pg. 1, Discussion 2, Proposal 1, Evolved Universal Terrestrial Radio Access New Radio Dual Connectivity (EN-DC)].
[see Ericsson, Introduction pg. 1, lines 10-12].

Regarding Claims 2 and 6,
	The combined system of Yi and Zhang discloses the terminal apparatus according to claim 1 [see fig. 10, pg. 6, ¶91 lines 11-12, the mobile terminal (UE)], wherein the PDCP entity [see fig. 18: Step “S1803”, pg. 10, ¶181 lines 1-2, pg. 11, ¶212 lines 1-2, the PDCP entity to be re-established] corresponds to the MCG bearer [see pg. 5, ¶76 lines 1-11, refers to scheduling radio bearers (SRBs) or other data radio bearers (DRBs) in a Master Cell Group (MCG)].
	Neither Yi nor Zhang explicitly teach “Evolved Universal Terrestrial Radio Access New Radio Dual Connectivity” or “(EN-DC)”.
	However Ericsson discloses Evolved Universal Terrestrial Radio Access New Radio Dual Connectivity (EN-DC) [see pg. 1, Discussion 2, Proposal 1, Evolved Universal Terrestrial Radio Access New Radio Dual Connectivity (EN-DC)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “Evolved Universal Terrestrial Radio Access New Radio Dual Connectivity” or “(EN-DC)” as taught by Ericsson in the combined system of Yi and Zhang for the same motivation as set forth in claim 1.

Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469